DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
  In [0047], “If the remote operator 170 find inappropriate actions” should read “If the remote operator 170 finds inappropriate actions”
In [0056], “in the above scenario, the passenger 160 send an “U-turn” command” should read “in the above scenario, the passenger 160 sends a “U-turn” command” and “The security agent 110 create and send a SOC operation command” should read “The security agent 110 creates and sends an SOC operation command”
Appropriate correction is required.
Claim Objections
Claims 4 and 9-11 are objected to because of the following informalities:  
Regarding claim 4, “in response receiving the instruction” should read “in response to receiving the instruction”
Regarding claim 9, examiner suggests the recitation of “receiving a command associated with the operation of the vehicle from the server” be re-written as “receiving a command from the server associated with the operation of the vehicle” or “receiving a command, associated with the operation of the vehicle, from the server” in order to make the claim more clear and keep the wording consistent with the recitation of “the command from the server” in claim 10. 
Regarding claim 10, “the command from the server has high priority than the command corresponding to the user interaction” should read “the command from the server has higher priority than the command corresponding to the user interaction”
Regarding claim 11, examiner suggests the recitation of “receiving a command to terminate the intervention session from the server” be re-written as “receiving a command from the server to terminate the intervention session” in order to make the claim more clear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “receiving an instruction to initiate an intervention session from a server” renders the claim indefinite. It is unclear as to what receives the “instruction to initiate an intervention session.”
Claims 2-12 depend on independent claim 1 and inherit the deficiencies above. Therefore, claims 2-12 are also rejected on similar grounds to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. 2018/0095457 A1; hereinafter Lee).
Regarding claim 1, Lee discloses:
receiving an instruction to initiate an intervention session from a server (in step S100, the server 800 acquires information about a vehicle 100 to determine whether the vehicle 100 needs to be remotely controlled, see at least [0264] and [0267]); 
providing, in response to receiving the instruction, a user interface associated with the intervention session for display on a terminal associated with the vehicle (processor 860 transmits to the vehicle 100, a control signal to output a mode selection menu to the output unit 250, see at least [0366]); 
detecting, at the terminal, a user interaction corresponding to a command associated with operation of the vehicle (The user interface apparatus 200 is used to 
generating a decision associated with the operation of the vehicle based at least in part on the command (controller 170 transmits a signal to the server 800 notifying the selection of a remote control mode to remotely control the vehicle 100, see at least [0373]).
Regarding claim 2, Lee discloses the elements above and further discloses:
prior to the receiving the instruction: receiving, at the terminal, a user input comprising a request for initiating the intervention session (step S100 may be a remote control request signal transmitted by the vehicle 100 in response to a user’s remote control request command received via the user interface apparatus 200, see at least [0317]-[0318]); and 
forwarding, to the server, the request and information associated with a status of the vehicle (the controller 170 transmits the generated remote control request signal to the server 800, see at least [0318]; the information transmitted from the vehicle 100 to the server 800 in step S100 includes vehicle condition information and a remote control signal, see at least [0267]).
Regarding claim 3, Lee discloses the elements above and further discloses:
instructions associated with a movement direction of the vehicle; instructions associated with a speed of the vehicle; or instructions associated with a destination for navigation of the vehicle (The selection to remotely control vehicle causes vehicle 100 to 
Regarding claim 4, Lee discloses the elements above and further discloses:
in response to receiving the instruction, enabling a state flag that indicates user intervention is authorized (driver can input a selection to operate vehicle 100 manually, see at least [0367], which comes after the processor 860 determines that the occupant is able to drive the vehicle 100 at step S230, see at least [0363]-[0365] and Fig. 20).
Regarding claim 5, Lee discloses the elements above and further discloses:
in response to the detecting, forwarding the command to the server (when a selection is made by the user, the controller 170 transmits a signal notifying the selection of remote control mode to the server 800, see at least [0373]).
Regarding claim 6, Lee discloses the elements above and further discloses:
the decision is generated further based on data collected by one or more sensors associated with the vehicle (touch input of the driver’s decision to drive manually or start remote operation is received by touch sensor in touch input unit 213, see at least [0086] and [0370]-[0371]).
Regarding claim 8, Lee discloses the elements above and further discloses:
receiving, at the terminal, a user input comprising a request for terminating the intervention session (after user makes a selection at the driving mode selection menu, the vehicle 100 is driven per the user’s request, either manually or remotely, and the operation sequence ends, see at least Fig. 20); 
terminating the intervention session in response to the received user input, wherein the terminating comprises disabling a state flag that indicates user intervention is authorized (Once the vehicle 100 is controlled remotely and the process ends, the user must request manual control and the processor 860 must determine the driver is able to drive the vehicle 100 all over again. This indicates that once the vehicle 100 is in remote control mode, the state flag determining whether the driver is able to drive the vehicle or not has been reset or disabled, see at least Fig. 21 and [0378]-[0379]); and 
sending a report to the server indicating that the intervention has been terminated (controller 170 sends signal to processor 860 indicating that the driver has decided either a remote or manual control thus ending the operation sequence, see at least [0373] and Fig. 20).
Regarding claim 9, Lee discloses the elements above and further discloses:
receiving a command associated with the operation of the vehicle from the server (After a decision has been made by the driver to switch to manual mode, the processor 860 on the server 800 makes a determination whether the driver is able to drive the vehicle 100 or not in S500. If the processor 860 determines the driver is unable to drive the vehicle 100, it commands the vehicle to remain remotely controlled. See at least [0378]-[0379] and Fig. 21); and 
updating the decision based at least in part on the command from the server (the vehicle 100 is driven remotely instead of manually, so the decision has changed from manual mode to remote control mode, see at least Fig. 21 and [0378]-[0379]).
Regarding claim 10, Lee discloses the elements above and further discloses:
the command from the server has high priority than the command corresponding to the user interaction (The driver selects a manual mode but if the processor 860 determines driver is unable to drive the vehicle, the processor 860 will command vehicle 100 to drive remotely instead. Thus, the server command has a higher priority than the driver’s input, see at least Fig. 21 and [0378]—[0379]); and 
the updating comprises using the command from the server to override the command corresponding to the user interaction (once the determination is made that driver is unable to drive the vehicle, the remote control mode command overrides the switch-to-manual mode command, see at least Fig. 21 and [0378]—[0379]).
Regarding claim 11, Lee discloses the elements above and further discloses:
receiving a command to terminate the intervention session from the server (the process of determining whether to drive in manual mode or remote controlled mode ends after the processor 860, in the server 800 determines to drive the vehicle 100 remotely, see at least Fig. 20 and Fig. 21); and 
terminating the intervention session in response to the command from the server, wherein the terminating comprises disabling a state flag that indicates user intervention is authorized (Once the vehicle 100 is controlled remotely and the process ends, the user must request manual control and the processor 860 must determine the 
Regarding claim 13, Lee discloses:
A system for managing user intervention for a vehicle, comprising a processor (processor such as controller 170 and processors 270, 370, and 470 in vehicle 100, see at least [0071] and Fig. 7; processor 860 in server, see at least Fig. 8) and a non-transitory computer-readable storage medium (see at least [0391]) storing instructions executable by the processor to cause the system to perform operations comprising: 
receiving an instruction to initiate an intervention session from a server (in step S100, the server 800 acquires information about a vehicle 100 to determine whether the vehicle 100 needs to be remotely controlled, see at least [0264] and [0267]); 
providing, in response to the received instruction, a user interface associated with the intervention session for display on a terminal associated with the vehicle (processor 860 transmits to the vehicle 100, a control signal to output a mode selection menu to the output unit 250, see at least [0366]); 
detecting, at the terminal, a user interaction corresponding to a command associated with operations of the vehicle (The user interface apparatus 200 is used to receive a selection from a user in response to the mode selection menu. The selection is the command and the operation of the vehicle is the determination of whether to manually or remotely operate the vehicle. See at least [0366]-[0370]); and 
generating a decision associated with the operations of the vehicle based at least in part on the command (controller 170 transmits a signal to the server 800 notifying the selection of a remote control mode to remotely control the vehicle 100, see at least [0373]).
Regarding claim 14, Lee discloses the elements above and further discloses:
receiving, at the terminal, a user input comprising a request for initiating the intervention session (step S100 may be a remote control request signal transmitted by the vehicle 100 in response to a user’s remote control request command received via the user interface apparatus 200, see at least [0317]-[0318]); and 
forwarding, to the server, the request and information associated with a status of the vehicle (the controller 170 transmits the generated remote control request signal to the server 800, see at least [0318]; the information transmitted from the vehicle 100 to the server 800 in step S100 includes vehicle condition information and a remote control signal, see at least [0267]).
Regarding claim 15, Lee discloses the elements above and further discloses:
in response receiving the instruction, enabling a state flag that indicates user intervention is authorized (driver can input a selection to operate vehicle 100 manually, see at least [0367], which comes after the processor 860 determines that the occupant is able to drive the vehicle 100 at step S230, see at least [0363]-[0365] and Fig. 20).
Regarding claim 16, Lee discloses the elements above and further discloses:
in response to the detecting, forwarding the command to the server (when a selection is made by the user, the controller 170 transmits a signal notifying the selection of remote control mode to the server 800, see at least [0373]).
Regarding claim 18, Lee discloses the elements above and further discloses:
receiving a command associated with the operation of the vehicle from the server (After a decision has been made by the driver to switch to manual mode, the processor 860 on the server 800 makes a determination whether the driver is able to drive the vehicle 100 or not in S500. If the processor 860 determines the driver is unable to drive the vehicle 100, it commands the vehicle to remain remotely controlled. See at least [0378]-[0379] and Fig. 21); and  28Attorney Docket No.: 55KS-295023 
updating the decision based at least in part on the command from the server (the vehicle 100 is driven remotely instead of manually, so the decision has changed from manual mode to remote control mode, see at least Fig. 21 and [0378]-[0379]).
Regarding claim 19, Lee discloses the elements above and further discloses
the command from the server has high priority than the command corresponding to the user interaction (The driver selects a manual mode but if the processor 860 determines driver is unable to drive the vehicle, the processor 860 will command vehicle 100 to drive remotely instead. Thus, the server command has a higher priority than the driver’s input, see at least Fig. 21 and [0378]—[0379]); and 
the updating comprises using the command from the server to override the command corresponding to the user interaction (once the determination is made that 
Regarding claim 20, Lee discloses:
receiving an instruction to initiate an intervention session from a server (in step S100, the server 800 acquires information about a vehicle 100 to determine whether the vehicle 100 needs to be remotely controlled, see at least [0264] and [0267]); 
providing, in response to the received instruction, a user interface associated with the intervention session for display on a terminal associated with the vehicle (processor 860 transmits to the vehicle 100, a control signal to output a mode selection menu to the output unit 250, see at least [0366]); 
detecting, at the terminal, a user interaction corresponding to a command associated with operations of the vehicle (The user interface apparatus 200 is used to receive a selection from a user in response to the mode selection menu. The selection is the command and the operation of the vehicle is the determination of whether to manually or remotely operate the vehicle. See at least [0366]-[0370]); and 
generating a decision associated with the operations of the vehicle based at least in part on the command (controller 170 transmits a signal to the server 800 notifying the selection of a remote control mode to remotely control the vehicle 100, see at least [0373]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bendewald et al. (U.S. Patent No. 9,772,626 B2; hereinafter Bendewald).
Regarding claim 7, Lee discloses the elements and further discloses:
obtaining updated information associated with a status of the vehicle as a result of the decision (after a decision has been made to drive the vehicle 100 in either a manual mode or remote control mode, the status that the vehicle 100 is being driven either manually or remotely is updated by controller 170, see at least [0370]-[0371]); 
sending the updated information to the server (the controller 170 transmits to the server 800, a signal notifying the selection of the control mode, see at least [0373])
Lee does not disclose:
providing the updated information for display in the user interface
However, Bendewald teaches:
providing the updated information for display in the user interface (when driver changes mode to autopilot, an output 70 with detailed information about the autopilot 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface disclosed by Lee by adding the display of updated information taught by Bendewald. One of ordinary skill in the art would have been motivated to make this modification in order to confirm the change in driving modes, illustrate the activity of the autopilot function, and to inform the driver (see Bendewald page 11, col. 7, lines 32-52).
Regarding claim 17, Lee discloses the elements and further discloses:
obtaining updated information associated with a status of the vehicle as a result of the decision (after a decision has been made to drive the vehicle 100 in either a manual mode or remote control mode, the status that the vehicle 100 is being driven either manually or remotely is updated by controller 170, see at least [0370]-[0371]); 
sending the updated information to the server (the controller 170 transmits to the server 800, a signal notifying the selection of the control mode, see at least [0373])
Lee does not disclose:
providing the updated information for display in the user interface.
However, Bendewald teaches:
providing the updated information for display in the user interface (when driver changes mode to autopilot, an output 70 with detailed information about the autopilot function is provided on the display device 16, see at least page 11, col. 7, lines 32-37 and Fig. 5)
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dinu et al. (see PTO-892 reference U; hereinafter Dinu).
Regarding claim 12, Lee discloses the elements above but does not disclose:
the instruction comprises a digital certificate, and wherein the method further comprises: 
verifying an identity of the server based on the digital certificate.
However, Dinu teaches:
a digital certificate (see at least abstract),
verifying an identity of the server based on the digital certificate (the use of digital certificates to authenticate server and server responses, see at least abstract and page 3, section IV, paragraph 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control method disclosed by Lee by adding the digital certificate to authenticate a server taught by Dinu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method of authenticating servers and server responses to prevent server attacks (see Dinu abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taki et al. (U.S. Patent Application Publication No. 2008/0266051 A1) teaches a remote control method and system that uses gathered status information of a vehicle to determine whether a remote control request is acceptable.
Park et al. (U.S. Patent Application Publication No. 2019/0011907 A1) teaches a vehicle remote control method that uses a telematics service providing server to determine remote control connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662